OPINION
BAKER, Judge.
Appellant-respondent the State of Indiana challenges the trial court’s modification of appellee-petitioner Michael Porter’s sentence. Specifically, the State argues that the court erroneously modified Porter’s sentence without the prosecutor’s approval and more than 365 days after Porter began serving his original sentence.

FACTS

On March 17, 1997, Porter pled guilty to Battery, as a Class B felony. The trial court accepted his plea and on June 5, 1997, sentenced Porter to twenty years in the Department of Correction. However, on June 10, 1997, the trial court granted Porter’s petition for modification and, over the State’s objection, placed him in a community corrections program. Following a violation of the facility’s rules and a petition by the deputy director of the corrections program, the trial court revoked Porter’s placement in the program and ordered him back to the Department of Correction for the remainder of his sentence, on October 2,1997.
On January 26, 1999, Porter again petitioned the trial court to modify his sentence. The State objected in writing to the modification on March 11 and objected orally at the modification hearing on April 26. Despite the State’s objections, the trial court granted the petition and ordered Porter’s immediate placement in the Vanderburgh County Community Corrections Complex, on the condition that he obtain a job within thirty days. The State filed a motion to correct error on May 10, 1999, arguing that the trial court lacked authority to modify the sentence, pursuant to IND. CODE § 35 — 38—1—17(b). The trial court held a hearing on the motion and took the matter under advisement on May 24. As the trial court failed to rule on the motion, it was deemed denied by operation of law, Ind. Trial Rule 53.3(A), on June 23, 1999. The State now appeals.

DISCUSSION AND DECISION

After issuing a final judgment, a trial court retains only such continuing jurisdiction as permitted by the judgment or granted to the court by statute or rule. Schweitzer v. State, 700 N.E.2d 488, 492 (Ind.Ct.App.1998), trans. denied. I.C. § 35-38-l-17(b) grants a trial court jurisdiction to modify a sentence as follows:
(b) If more than three hundred sixty-five (365) days have elapsed since the defendant began serving the sentence and after a hearing at which the convicted person is present, the court may reduce or suspend the sentence, subject to the approval of the prosecuting attorney. The court must give notice of the order to reduce or suspend the sentence under this section to the victim (as defined in IC 35-35-3-1) of the crime for which the defendant is serving the sentence.
Therefore, upon expiration of the 365-day limit outlined in I.C. § 35-38-l-17(b), “notwithstanding any petitions filed by the defendant, the court loses further jurisdiction over the defendant insofar as the alteration of his sentence is concerned.” Beanblossom v. State, 637 N.E.2d 1345, 1347 (Ind.Ct.App.1994), trans. denied. If the prosecuting attorney should acquiesce in the motion for sentence modification under subsection (b) of the statute, the decision to grant or deny the motion is *593within the trial court’s discretion. On the other hand, if the prosecuting attorney should oppose the motion for sentence modification, the trial court lacks authority to modify the sentence. Schweitzer, 700 N.E.2d at 492.
Here, Porter filed his petition for sentence modification, pursuant to I.C. § 35-38-1-17, well beyond the 365-day period. Further, the prosecuting attorney expressly opposed the petition. Therefore, it is apparent that the trial court overstepped the limited authority it was granted in I.C. § 35 — 38—1—17(b) to modify a sentence.1
Judgment reversed.
KIRSCH, J., concurs.
SULLIVAN, J., concurs in result, with opinion.

. We note that we are unpersuaded by Porter’s argument that the trial court only altered the placement of his sentence and did not reduce or suspend his sentence. This argument appears to be premised on the mistaken assumption that I.C. § 35-38-1-17 limits, rather than grants, a trial court’s power to alter a sentence. As staled above, after final judgment, a trial court retains only such continuing jurisdiction as permitted by the judgment or granted to the court by statute or rule. Schweitzer, 700 N.E.2d at 492. Therefore, even assuming arguendo that the change in placement did not effectively reduce or suspend Porter’s sentence, Porter fails to cite to any statute or rule that would grant the trial court continuing jurisdiction to make such an alteration in placement.